Case: 1:18-cv-02624 Document #: 211 Filed: 04/27/20 Page 1 of 1 PageID #:2824

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Adam Gray
                                     Plaintiff,
v.                                                        Case No.: 1:18−cv−02624
                                                          Honorable John Z. Lee
Elizabeth K. Barton, et al.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, April 27, 2020:


        MINUTE entry before the Honorable Beth W. Jantz: In accordance with the Third
Amended General Order 20−0012 dated 04/24/2020, the 05/21/2020 status hearing is
stricken. A future status hearing date will be set as soon as practicable. Mailed notice. (rbf,
)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
